Citation Nr: 0728166	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability, including peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran requested the opportunity to present testimony in 
support of his claims at a personal hearing before a Veterans 
Law Judge sitting at the RO. Such a hearing was scheduled for 
June 2004.  The veteran was notified of the scheduled time 
and place at his current address of record but failed to 
appear for the hearing. When an appellant elects not to 
appear at the prescheduled hearing date, the request for a 
hearing will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(d).  His claims will thus be adjudicated without 
further delay based upon all the evidence presently of 
record.

In August 2004, the Board denied service connection for a 
bilateral leg disability, including peripheral vascular 
disease, as well as a genitourinary disability.  The veteran 
subsequently appealed the Board's decision denying service 
connection for a bilateral leg disability, including 
peripheral vascular disease, to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2007, the 
Court issued a judgment, vacating the August 2004 denial of 
service connection for a bilateral leg disability, including 
peripheral vascular disease, and remanded that issue for 
readjudication consistent with the Court's February 2007 
memorandum decision.  The veteran did not challenge the 
denial of service connection for a genitourinary disability, 
thus the Court deemed it abandoned.  The case is now before 
the Board for appellate review.


REMAND

The veteran asserts that he is entitled to service connection 
for a bilateral leg disability, including peripheral vascular 
disease.  He states that his leg problems began during basic 
training and that he was advised by a doctor to continue in 
basic training.  

Based on a review of the February 2007 memorandum decision 
and the March 2007 Court Judgment, the Board finds that 
further development is necessary.

On remand, the RO should request all of the veteran's service 
medical records (SMRs).  The record does contain some of the 
veteran's SMRs, to include reports from the veteran's 
entrance and discharge examinations and some medical notes 
dated between May 30, 1945 and September 12, 1945.  However, 
the Court indicated that the Board, in its August 2004 
decision, did not discuss any efforts made to obtain all of 
the veteran's SMRs, nor did it discuss whether any notice was 
provided to the veteran to the effect that that VA concluded, 
after reasonable efforts to obtain them, that other SMRs did 
not exist.  The Court noted that there is a possible records 
gap of approximately one year of the veteran's active duty 
since the veteran served from April 1945 to November 1946.  

The Court also indicated that the Board did not provide an 
explanation for rejecting a May 30, 1945 service treatment 
record (difficult to read), that might read "tenosynovitis" 
and "Epsom salt."  Thus, on remand, the Board finds that a 
VA examination is also necessary to determine the probable 
etiology of the veteran's current bilateral leg disability.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all of the 
veteran's SMRs.  If no additional SMRs 
are available, a negative response should 
be obtained and included in the veteran's 
claims folder.  The RO should then inform 
the veteran that additional SMRs could 
not be located.  

2.  Regardless of whether any additional 
SMRs are obtained, the RO should schedule 
the veteran for a VA examination to 
determine the etiology of peripheral 
vascular disease, or any other currently 
diagnosed bilateral leg disability.  

Prior to the examination, the examiner 
should review the entire claims folder, 
to include the veteran's entrance 
examination report, discharge examination 
report, treatment notes dated between May 
30, 1945 and September 12, 1945, and any 
other newly-associated SMRs.  

The examiner should opine whether there 
is a 50 percent probability or greater 
that any currently diagnosed bilateral 
leg disability, including peripheral 
vascular disease, is related to the 
veteran's active military service.  The 
examiner is asked to reconcile any 
opinion with the May 30, 1945 treatment 
note, which apparently reads 
"tenosynovitis" and "Epsom salt," and 
the negative separation examination 
report.  

The examiner should provide a 
comprehensive report including a complete 
rationale for any conclusions reached.  
If further testing is deemed necessary, 
such testing is to be accomplished.

3.  Upon completion of the above-
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
bilateral leg disability, including 
peripheral vascular disease.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



